Per Curiam.
Applicant had previously been convicted in the Criminal Court of Baltimore of burglary and on July 13, 1961, was sentenced to not more than four years in the Maryland State Reformatory for Males. Subsequently, on March 18, 1963, the applicant was found to be a defective delinquent by Judge Byrnes. Later, the applicant petitioned for re-determination and on November 8, 1965, a hearing was held before Judge Cardin, sitting without a jury, who found the applicant was still a defective delinquent and recommitted him to Patuxent Institution. An application for leave to appeal and a memorandum in support thereof have been filed on behalf of the applicant by his court appointed attorney, who raises the following contentions:
1. That there was no evidence legally sufficient to support a finding of defective delinquency.
2. That the applicant’s mother was not summoned or notified of the hearing.
The applicant’s first contention is without merit since the report of Patuxent Institution, as testified to by Dr. Boslow (as well as the report of the psychiatrist of the applicant’s own choice), indicated that he was a defective delinquent. This point goes to the weight of the evidence and not to the sufficiency thereof. We have consistently held that questions as to the weight of the evidence are not available on application for leave to appeal if, in a non-jury case, the finding is not clearly erroneous. Shine v. Director, 244 Md. 712, 224 A. 2d 108; Shields v. Director, 244 Md. 710, 224 A. 2d 107; Alt v. Director, 240 Md. 262, 213. A. 2d 746.
With regard to applicant’s second contention, we are not told why this should be a ground for relief. Applicant was twenty-four years of age at the time of the re-determination hearing and any notification should have been made by applicant or his attorney.
Application denied.